Citation Nr: 0804907	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  04-40 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
to include as secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for asthma (other than 
on the basis of secondary aggravation).

3.  Entitlement to a compensable rating for asthma due to 
secondary aggravation from service-connected PTSD.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in March 2004 and 
February 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  By the March 2004 
rating decision, the RO, in pertinent part, denied service 
connection for both a heart disorder and asthma.  The veteran 
appealed, contending that service connection was warranted 
for both disabilities.  By the subsequent February 2006 
rating decision, the RO granted service connection for asthma 
to the extent it had been aggravated by the service-connected 
PTSD, and assigned a noncompensable (zero percent) disability 
rating.  He appealed, contending that a compensable rating 
was warranted for the asthma.

Although it may be argued that the February 2006 rating 
decision completely resolved the issue of service connection 
for asthma, the RO described the decision as only a partial 
grant of the benefit sought on appeal, and continued to 
adjudicate the issue of whether asthma was directly caused by 
the PTSD.  Further, arguments continued to be advanced on 
this issue by the veteran's attorney.  Therefore, this issue 
will also be addressed in this decision.  

In November 2005, the Board remanded the veteran's claims of 
service connection for a heart disorder and asthma for 
additional development.  Further, the Board denied the 
veteran's claims of entitlement to a compensable rating for 
irritable bowel syndrome, and entitlement to an effective 
date earlier than December 5, 2002, for the assignment of a 
70 percent rating for PTSD.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By a March 2006 Order, the Court, pursuant 
to a joint motion, vacated the Board's decision as to the 
earlier effective date claim, and remanded it for further 
adjudication.  Thereafter, by a November 2006 decision, the 
Board again determined that an effective date earlier than 
December 5, 2002, was not warranted for the assignment of a 
70 percent rating for the veteran's PTSD.  Nothing in the 
record indicates that decision has been appealed to the 
Court.

As a preliminary matter, the Board finds that the November 
2005 remand directives have been completed.  Therefore, a new 
remand is not required to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).  Nevertheless, for the 
reasons addressed in the REMAND portion of the decision 
below, the Board finds that a new remand is required to 
resolve the issue of whether a compensable rating is 
warranted for the veteran's service-connected asthma.  
Accordingly, this claim will be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if additional action is required on his 
part.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issues decided herein have 
been completed.

2.  The veteran's asthma and heart disorder were first 
diagnosed years after his separation from active service, and 
no competent medical evidence is of record which relates the 
etiology of either disability to such service.

3.  The preponderance of the competent medical evidence is 
against a finding that the veteran's asthma was directly 
caused by his service-connected PTSD.

4.  The preponderance of the competent medical evidence is 
against a finding that the veteran's heart disorder was 
caused or aggravated by his service-connected PTSD.


CONCLUSIONS OF LAW

1.  Asthma was not incurred in or aggravated during the 
veteran's period of active military service, nor was it 
directly caused by his service-connected PTSD.  38 U.S.C.A. 
§§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.310 (2007).

2.  A heart disorder was not incurred in or aggravated during 
the veteran's period of active military service, may not be 
presumed to be of service onset, and is not secondary to his 
service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Court has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision.  In this case, the veteran was sent pre-
adjudication notice with respect to his service connection 
claims by a letter dated in January 2004.  He was also sent 
additional notification by letters dated in November 2005 and 
March 2006.  Taken together, these letters informed the 
veteran of the evidence necessary to substantiate his current 
appellate claims, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, the March 2006 letter contained the specific 
information regarding disability rating(s) and effective 
date(s) outlined by the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist has also been satisfied in 
this case.  All available service and post-service medical 
records are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claims 
decided herein.  Nothing in the record indicates the veteran 
has identified the existence of any relevant evidence that 
has not been obtained or requested.  As part of his November 
2004 Substantive Appeal he indicated that he did not want a 
hearing in conjunction with this appeal.  Further, he was 
accorded VA medical examinations in January 2004, December 
2005, and January 2006 with respect to this case.  
Consequently, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cardiovascular disease becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Id.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do 
not constitute sufficient evidence of aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 
276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  

The Board acknowledges that the provisions of 38 C.F.R. 
§ 3.310 were revised during the pendency of this case, and 
are effective from October 10, 2006.  See 71 Fed. Reg. 
52,744-52,747 (September 7, 2006).  In pertinent part, the 
regulation was retitled "Disabilities that are proximately 
due to, or aggravated by, service-connected disease or 
injury."  In addition, the current paragraph (b) of 38 
C.F.R. § 3.310 was redesignated as paragraph (c), and a new 
paragraph (b) was added regarding aggravation of nonservice-
connected disabilities.  The expressed purpose of this 
revision was to conform the regulation to the Court's holding 
in Allen, supra, under which a veteran may be compensated for 
an increase in the severity of an otherwise nonservice-
connected condition caused by aggravation from a service-
connected condition.  Moreover, this regulatory change was 
noted by the RO in the November 2006 Supplemental Statement 
of the Case (SSOC).  


Analysis.  In the instant case, the Board finds that the 
preponderance of the competent medical evidence is against 
the veteran's current service connection claims.

Initially, the Board notes that the record does not reflect 
the veteran was diagnosed with either asthma or a heart 
disorder during active service or for years after his 
separation from such service.  For example, his service 
medical records show no findings of either disability while 
on active duty.  Further, his cardiovascular system was found 
to have no significant abnormality on a November 1969 VA 
medical examination.  In addition, his respiratory system was 
found to be clear to auscultation and percussion.

The Board also notes that the first indication of heart 
problems in the post-service medical records appears to be in 
1979 for hypertension, more than 10 years after his 
separation from service.  In addition, the first competent 
medical findings of heart disease appear to be records dated 
in 1992, which is approximately 23 years after his period of 
active duty.  With respect to the asthma claim, the first 
indication of respiratory problems appears to be in 2003, 
more than 30 years after his period of active duty.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

In addition, no competent medical opinion is of record which 
relates either the veteran's asthma or heart disorder 
directly to his active service.  Moreover, the Board 
concludes that no development on this matter is warranted in 
this case.  In the absence of evidence of in-service 
incurrence or aggravation of the claimed disabilities, 
referral of this case for an opinion as to etiology would in 
essence place the examining physician in the role of a fact 
finder.  This is the Board's responsibility.  In other words, 
any medical nexus opinion would not be supported by what 
actually occurred in service.  Simply put, there is no 
relevant complaint or clinical finding for a clinician to 
link the claimed disabilities to the veteran's military 
service.  The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995) (a medical opinion that is based on 
the veteran's recitation of medical history, and unsupported 
by clinical findings, is not probative); Bloom v. West, 12 
Vet. App. 185, 187 (1999) (A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty); Black v. Brown, 5 Vet. App. 177, 180 (1995) (A 
medical opinion is inadequate when unsupported by clinical 
evidence).  Further, the veteran does not contend his asthma 
or heart disorder originated while on active duty.  A 
preponderance of the evidence is against a finding that a 
heart disorder or asthma was incurred in or aggravated by 
service or that a heart disorder may be presumed to be 
related to service.  Rather, his contention is that these 
disabilities are secondary to his service-connected PTSD.

With respect to the asthma claim, the Board reiterates that 
service connection has already been established pursuant to 
Allen, supra, for secondary aggravation by the service-
connected PTSD.  However, no competent medical opinion is of 
record which reflects that the asthma was directly caused by 
the PTSD.  In fact, VA respiratory examinations conducted in 
January 2004 and January 2006 contain competent medical 
opinions against such a finding.  Therefore, the Board finds 
that the preponderance of the competent medical evidence is 
against a finding that the veteran's asthma was directly 
caused by his service-connected PTSD.  As such, he is not 
entitled to a grant of secondary service connection on that 
basis.

In regard to the heart disorder claim, the Board acknowledges 
that there is competent medical evidence of record which both 
supports and refutes the veteran's claim of secondary service 
connection.

The evidence in support of the veteran's claim includes a 
February 2004 private medical opinion from a registered nurse 
who noted that she had 22 years experience in 
critical/coronary care nursing, and had reviewed the 
veteran's medical records.  After summarizing relevant 
records regarding the veteran's history of PTSD and heart 
problems, she opined that there was more than a 51 percent 
chance that the veteran's heart disorder was linked to his 
PTSD which resulted from his military experience in Vietnam.

The evidence against the veteran's claim of secondary service 
connection includes the January 2004 VA heart examination.  
Following examination of the veteran, the examiner diagnosed 
atherosclerotic cardiovascular disease, coronary artery 
disease, status-post myocardial infarctions times 4, and 
status-post angioplasties times 4.  Further, the examiner 
stated that PTSD was a mental health issue and did not create 
or cause organic heart disease such as atherosclerotic heart 
disease.  Therefore, it was the examiner's opinion that the 
veteran's coronary artery disease was less likely than not 
secondary to PTSD.

The evidence against the veteran's claim of secondary service 
connection also includes the December 2005 VA heart 
examination report which was based upon a review of the 
claims folder which would have included both the February 
2004 private medical opinion and the January 2004 VA 
examination report.  As such, this examiner's opinion is 
based upon the most complete understanding of the veteran's 
history of both disabilities, and, thus, the Board finds that 
his opinion is entitled to substantial weight in this case.  
In addition, the examiner stated that he had reviewed the 
medical literature, noting, in part, that a 2004 edition of 
Psychiatric Services indicated no significant increase in 
heart disease among patients with PTSD versus patients with 
alcohol dependence.  The examiner further stated that the 
veteran's major risk factors were his underlying history of 
hypertension, hyperlipidemia, tobacco abuse, male gender, 
family history of coronary artery disease, and his age.  The 
examiner stated that there was no direct evidence of 
association of coronary artery disease to PTSD, and that it 
was also his opinion that the veteran's PTSD did not 
aggravate his cardiac function.  In conclusion, the examiner 
opined that the veteran's PTSD was not the cause of his 
coronary artery disease, and there was no evidence to suggest 
exacerbation of his coronary artery disease or cardiac 
function/heart disorder.

In view of the foregoing, the Board finds that the 
preponderance of the competent medical evidence is against a 
finding that the veteran's heart disorder is secondary to his 
service-connected PTSD, to include on the basis of 
aggravation pursuant to Allen, supra.

As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert, supra; see also 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
Consequently, the benefit sought on appeal must be denied.


ORDER

Entitlement to service connection for a heart disorder, to 
include as secondary to service-connected PTSD, is denied.

Entitlement to service connection for asthma, to include as 
directly caused by the service-connected PTSD, is denied.


REMAND

The veteran's asthma is evaluated pursuant to the criteria 
found at 38 C.F.R. § 4.97, Diagnostic Code 6602.  Under this 
Code, bronchial asthma manifested by FEV-1 of 71 to 80 
percent predicted, FEV-1/FVC of 71 to 80 percent, or 
intermittent inhalational or bronchodilator therapy warrants 
a 10 percent disability rating; a 30 percent rating is 
warranted for FEV-1 of 56 to 70 percent predicted, FEV-1/FVC 
of 56 to 70 percent, daily inhalational or bronchodilator 
therapy, or inhalational anti-inflammatory medication; a 60 
percent rating is warranted for FEV-1 of 40 to 55 percent 
predicted, FEV-1/FVC of 40 to 55 percent, at least monthly 
visits to a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids; a 100 percent rating is 
warranted for FEV-1 of less than 40 percent predicted, FEV-
1/FVC of less than 40 percent, more than one attack per week 
with episodes of respiratory failure, or the requirement of 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immunosuppressive medications. 

As already noted, in circumstances such as this where service 
connection is granted on the basis of a disability being 
aggravated by a service-connected disability, the claimant is 
only to be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen at 448.  Here, the RO found that the 
veteran was not entitled to a compensable rating because his 
pulmonary function test(s) showed he met the criteria for a 
10 percent rating both before and after aggravation.  
However, VA adjudicators are precluded from differentiating 
between symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998).  Granted, the January 2006 VA 
respiratory examiner opined that there was only "mild" 
aggravation of the veteran's asthma due to his PTSD, and that 
there were 3 times a year when his mental health issues 
worsened and he had more difficulty breathing.  Nevertheless, 
there does not appear to be a competent medical opinion which 
indicates the degree of additional disability of the 
veteran's asthma in light of the applicable rating criteria.

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Accordingly, the Board concludes that a remand is 
required for a new examination to determine the impairment 
caused by the service-connected PTSD in more detail.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
asthma since January 2006.  After 
securing any necessary release, the RO 
should obtain those records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to ascertain the severity of his service-
connected asthma.  The claims folder 
should be made available to the examiner 
for review of pertinent documents therein 
in connection with the examination.  

Following examination of the veteran, the 
examiner must express an opinion as to 
the degree the veteran's asthma 
disability is worsened by his service-
connected PTSD, particularly the 
pulmonary function results.  If the 
examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC which addresses all of the 
evidence obtained after the issuance of the last SSOC in 
November 2006, and provided an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


